Citation Nr: 1003117	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  09-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including cardiac arrhythmia and hypertension, secondary to 
the service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran and K.S.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1959 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 1999, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2004 and in November 2009, the Veteran appeared at a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearing are in the record. 

In August 2004, the case was remanded to obtain a VA 
examination and medical opinion as to the etiology of cardiac 
arrhythmia and hypertension.  In November 2005, the Board 
denied service connection for cardiovascular disease, 
including cardiac arrhythmia and hypertension, secondary to 
the service-connected to PTSD.  

In a decision in March 2008, the United States Court of 
Appeals for Veterans Claims vacated the decision by the Board 
in November 2005, denying service connection for 
cardiovascular disease, including cardiac arrhythmia and 
hypertension, on a direct basis or as secondary to the 
service-connected PTSD.  The Court then remanded the claim 
for further proceedings. 


FINDING OF FACT

The service-connected PTSD has aggravated the cardiovascular 
disease to include cardiac arrhythmia and hypertension.  




CONCLUSION OF LAW

Cardiovascular disease to include cardiac arrhythmia and 
hypertension was aggravated by the service-connected PTSD.  
38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 
(2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively. Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the claim of secondary service connection is granted, VCAA 
compliance as to the duties to notify and to assist need not 
be addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1131. 

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for cardiovascular disease, including 
hypertension, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The service treatment records show that the blood pressure 
reading on entrance examination was 140/76.  No hypertension 
was noted on examination and no heart abnormality or defect 
was identified.  On the accompanying report of medical 
history, the examiner noted that the Veteran reported having 
high blood pressure six years earlier, however it was normal 
upon entrance.  On examination in May 1960, the blood 
pressure reading was 114/76.  No heart abnormality was noted.  
In May 1962, a chest x-ray was normal.  On separation 
examination, the blood pressure reading was 132/64.  No heart 
abnormality was found.

After service, VA records show that in August 1993 the 
Veteran was hospitalized with a history of palpitations over 
a period of one to two weeks prior to admission.  History 
included borderline hypertension.  The initial workup 
revealed no evidence of cardiomyopathy or ischemic heart 
disease.  The pertinent diagnoses were ventricular 
arrhythmias and a history of borderline hypertension.  After 
an electrophysiological study in September 1993, the 
diagnosis was non-sustained ventricular tachycardia. 

VA records also show that symptoms of anxiety and depression 
were first documented in November 1993. 

A private psychological evaluation in February 1994 indicates 
that with the probable heart condition, a possible 
relationship exists to the current anxiety.  

On VA psychiatric examination in March 2001, PTSD and cardiac 
arrhythmia were diagnosed.  Service connection for PTSD was 
subsequently granted by rating decision in April 2002.

In July 2002, the Veteran testified at a RO hearing that the 
symptoms of a racing heart began during service, but that he 
was not diagnosed with hypertension or arrhythmia until his 
symptoms worsened in 1993.

On VA psychiatric examination in December 2002, the examiner 
indicated that symptoms of cardiac arrhythmia appear to be 
largely related to anxiety.  

On VA examination in February 2003, the impressions were 
stable hypertension and a history of malignant ventricular 
arrhythmia, which had been stable since 1993.

VA records disclose that in June 2003 it was reported that 
the Veteran had a rapid heart rate with structurally normal 
heart and no evidence of ischemia.  The physician noted that 
the mechanism involved could likely be related to the PTSD in 
that the PTSD could lower the threshold for tachycardia and 
that could be part of the body's response to emotional 
stress.  The physician expressed the opinion that the 
Veteran's rapid heart rate was consistent with PTSD.

At the Board hearing in March 2004, the Veteran testified as 
to the detrimental physical effect of stress.

On VA examination in January 2005, the examiner stated that 
he reviewed the Veteran's entire claims file, which included 
a normal echocardiogram and evidence of tachycardia with the 
assessment of a rapid heart rate in a structurally normal 
heart in 2003, and in 2004, the Veteran was better with 
medication.  The examiner then expressed the opinion that 
arrhythmia and hypertension were not aggravated by the PTSD.

VA records in September 2008 show an assessment of PTSD with 
palpitations.



In February 2009, an opinion was obtained from the Veterans 
Health Administration (VHA).  After reviewing the claims 
folder, the VHA expert concluded that a diagnosis of non-
sustained ventricular tachycardia is not necessarily 
indicative of structural heart disease.  The VHA expert 
stated that blood pressure readings during service of 140/76 
and 132/64, and of 147/82 in 1991 and 144/76 in 1993 did not 
support a diagnosis of hypertension.  The VHA expert 
indicated that while PTSD can temporarily exacerbate 
hypertension, medical literature does not show that PTSD can 
induce sustained hypertension.  As for arrhythmia, the VHA 
expert concluded that the Veteran did not suffer from cardiac 
arrhythmia since his non-sustained ventricular tachycardia in 
1993 and that the non-sustained ventricular tachycardia 
appeared to have resolved without recurrence.  The VHA expert 
concluded that subsequent palpitations appear to be related 
to sinus tachycardia, which is a temporary phenomenon in 
normal individuals, and was classified as a physiologic 
response rather than arrhythmia.  

In August 2009, a private cardiologist reported that a 
diagnosis of nonsustained ventricular tachycardia is abnormal 
and is classified as dysrhythmia and that the Veteran's 
records indicate he had hypertension based on his blood 
pressure reading and that a growing body of medical literal 
related PTSD with cardiovascular problems.  The private 
cardiologist concluded that the Veteran's cardiovascular 
problems were aggravated or precipitated by his PTSD.  

In November 2009, the Veteran testified that his rapid heart 
beat began in service.  

Analysis

As the Veteran's attorney during the Board hearing in 
November 2009, indicated that the Veteran was claiming 
service connection for cardiovascular disease to include 
cardiac arrhythmia and hypertension on the basis of secondary 
service connection, the analysis is limited to service 
connection for cardiac arrhythmia and hypertension as 
secondary to service-connected PTSD.  

Service treatment records are completely negative for a 
diagnosis of hypertension, heart disease, chest pain, or 
cardiac arrhythmia.

The post-service evidence clearly shows that the Veteran 
currently suffers from cardiovascular disease.  

The remaining question is whether service connection may be 
granted when the disability was first diagnosed after 
service, considering all the evidence of record.  38 C.F.R. § 
3.303(d).  

Where, as here, the determinative question involves medical 
causation, that is, evidence of an association or link 
between the cardiovascular disease, including cardiac 
arrhythmia and hypertension, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

On the question of medical causation, there is competent 
medical evidence against and for the claim of service 
connection.  

The evidence against the claim consists of a VA examination 
in January 2005 and a VHA opinion in February 2009.  Both 
examiners concluded that arrhythmia and hypertension were not 
aggravated by PTSD.  The VHA examiner noted that the Veteran 
did not have hypertension in service or in the early 1990s 
and did not suffer from cardiac arrhythmia since 1993.  

The evidence in favor of the claim consists of a private 
psychiatric evaluation in February 1994, VA psychiatric 
examination in December 2003, a VA progress note in June 2003 
signed by a staff cardiologist, an opinion from a private 
cardiologist in August 2009 and a VA progress note in October 
2008, signed by the staff cardiologist.  The opinions 
unequivocally link the Veteran's cardiovascular problems to 
his service-connected PTSD.  Additionally, the private 
examiner in August 2009, after reviewing the medical 
evidence, disagreed with the VHA examiner and noted the 
Veteran had a history of hypertension based on elevated blood 
pressure readings.

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, and whether the opinion applied valid medical analysis 
to the significant facts of the case in order to reach the 
conclusion submitted in the opinion.  Nieves-Rodriguez, 22 
Vet. App. 295, 304 (2008).

When, after careful consideration of the entire record, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the Veteran.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  

In this case, where the significant facts are not disputed, 
that is, post-service diagnoses of arrhythmia and 
hypertension, and the same set of facts have resulted in 
contradictory conclusions, the Board finds that there is an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim of 
service connection.  Under these circumstances, as there is a 
reasonable doubt, which is resolved in the Veteran's favor, 
service connection is established for cardiovascular disease, 
including cardiac arrhythmia and hypertension, as secondary 
to service-connected PTSD.


ORDER

Service connection by aggravation is granted for 
cardiovascular disease to include cardiac arrhythmia and 
hypertension.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


